MEMORANDUM **
Malaquias Mendoza-Chamu and Elvia Mendoza (“the Mendozas”) petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252, and we review for abuse of discretion. See Iturribarria v. INS, 821 F.3d 889, 894 (9th Cir.2003). We deny the petition for review in part and dismiss in part.
The BIA did not abuse its discretion in denying the Mendozas’ untimely motion to reopen. See 8 C.F.R. 1003.2(c)(2) (2005) (the time limit for filing a motion to reopen is ninety days after the final order).
We lack jurisdiction to review the BIA’s decision not to reopen the Mendozas’ case sua sponte, see Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002), and the Mendozas have not raised a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.